         Case 8:19-cr-00061-JVS Document 118 Filed 03/18/20 Page 1 of 1 Page ID #:2118

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         SACR 19-00061JVS                                                             Date     March 18, 2020


 Present: The Honorable        JAMES V SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                          Not Present                                      Not Present
                Deputy Clerk                    Court Reporter/Recorder                         Assistant U.S. Attorney



                U.S.A. v. Defendant(s):          Present Cust. Bond          Attorneys for Defendants:          Present App. Ret.

Michael Avenatti                                  Not     X               Dean Steward                               X              X


 Proceedings:       [IN CHAMBERS] ORDER RE SUPPLEMENTAL BRIEFING


             Defendant Michael Avenatti (“Avenatti”) has presented an application to
reconsider admission to bail, and the Court has made an initial review. (Docket No. 117.) The
application is conspicuously devoid of evidentiary support for the allegations in the application.

            One of the primary predicates for relief is that Avenatti had pneumonia within the
past six months. (Application, pp. 4, 10.) There is no documentation.

             A second principal assertion is that his cell mate was removed because of coughing
and a fever. (Id., p. 4.) Again there is no evidence.

             Avenatti is invited to file immediately a supplement with evidentiary support for
these and the other numerous unsupported assertions of fact in the application.



                                                                                                                :         0

                                                                    Initials of Deputy Clerk     lmb
cc:




CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                                   Page 1 of 1
